Title: To James Madison from James McGreggar, 21 July 1807
From: McGreggar, James
To: Madison, James



Sir
Danish Island of St. Thomas 21st. July 1807

I had the Honor of receiving (the 17th. ulto from Philadelphia), a Duplicate of your Dispatches of the 16th. , relative to my appointment as Consul for this Island, being then on the eve of my departure for this place.  I enclosed  Bond required for that purpose, to my Friend, William Thornton Esquire, requesting him to deliver it in your Office.
I arrived here the 19th. Inst. and shall immediately attend to the Instructions, and endeavour to give you from time to time such information, relative to Commercial and other transactions as may be Interesting to the United States, and shall be particularly happy at all times to render every service in my power, for the Interest & Happiness of my Country.  I have the Honor to be very respectfully Sir Your Most Obt. Servt.
